Citation Nr: 0122728	
Decision Date: 09/18/01    Archive Date: 09/24/01

DOCKET NO.  96-39 765	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for a nervous disorder, to 
include post-traumatic stress disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel






INTRODUCTION

The veteran served on active military duty from May 1967 to 
February 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1996 rating action of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.  In that decision, the RO, in pertinent 
part, denied the issue of entitlement to service connection 
for a nervous disorder, to include post-traumatic stress 
disorder (PTSD).  Thereafter, the veteran perfected a timely 
appeal with respect to this denial.  

In December 1997, the Board remanded the veteran's claim for 
service connection for a nervous disorder, including PTSD, to 
the RO for further evidentiary development.  Following 
receipt of additional evidence, the RO, in February 2001 
continued the denial of this issue.  Subsequently, in August 
2001, the RO returned the veteran's case to the Board.  

As noted in the Introduction portion of the Board's December 
1997 remand, the RO, the March 1996 rating action also denied 
the issues of entitlement to a compensable disability 
evaluation for the service-connected seizure disorder and 
entitlement to nonservice-connected pension.  The veteran and 
his representative were furnished a statement of the case 
concerning these issues in June 1996.  In an April 1997 
statement, the veteran's representative referenced the 
increased rating and pension claims.  The Board has concluded 
that the representative's April 1997 statement raises the 
question as to whether the veteran is appealing the March 
1996 denials of his increased rating for a seizure disorder 
and pension claims and, if so, whether the appeal of these 
issues was timely perfected.  Accordingly the RO is requested 
to contact the veteran and his representative to clarify this 
matter and, thereafter, to take the appropriate actions. 

An October 2000 VA psychiatric evaluation shows that the 
veteran has a cognitive disorder, also referenced as a post 
concussional disorder.  The Board construes this medical 
evidence as a claim for service connection for a cognitive 
disorder on a direct basis and as secondary to a 
service-connected disability.  This issue, which has not been 
adjudicated by the RO, is not inextricably intertwined with 
the current appeal and is, therefore, referred to the RO for 
appropriate action.  

By a July 2001 rating action, the RO concluded that the 
veteran is not competent to handle disbursement of funds.  
The RO's request for a fiduciary is pending. 


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified 
as amended at 38 U.S.C.A. § 5100 et seq. (West Supp. 2001)).  
This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  This law also 
eliminates the concept of a well-grounded claim and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims (Court) in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  The implementing regulations were adopted on 
August 29, 2001.  66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).  

Thus, in an effort to assist the RO, the Board has reviewed 
the veteran's claims file and identified certain assistance 
that must be rendered to comply with the VCAA and the 
implementing regulations.  However, the RO has the 
responsibility of ensuring that all appropriate development 
is undertaken in this case.

A review of the claims folder indicates that in March 2001 
the RO furnished the veteran and his representative a letter 
which explained the provisions of the VCAA.  Also in this 
letter, the RO informed the veteran and his representative of 
the evidence needed to substantiate the veteran's claim for 
service connection for a nervous disorder, including PTSD.  
The veteran did not respond.

However, during an August 2000 psychiatric evaluation, the 
veteran reported that he goes to the VA hospital for 
treatment for his nerves.  The Board is of the opinion that 
these records should be obtained.  

In the December 1997 remand, the Board asked that the veteran 
be accorded a psychiatric examination by a board of two 
psychiatrists and one psychologist to determine the nature 
and severity of any psychiatric illness, including PTSD, that 
the veteran may have.  Following a review of the claims 
folder and the results of any necessary testing as well as an 
interview with the veteran, the psychiatrists were requested 
to correlate their findings prior to rendering a diagnosis.  
If PTSD was diagnosed, the stressor(s) on which the diagnosis 
was based were to be identified.  If an acquired psychiatric 
disorder other than PTSD was diagnosed, the psychiatrists 
were asked to render an opinion as to whether it is at least 
as likely as not that the diagnosed psychiatric disorder was 
related to the veteran's service.  VA examinations were 
conducted in August and October 2000.  These reports do not 
contain an opinion as to whether it is as likely as not that 
the diagnosed psychiatric disorder was related to the 
veteran's service.

The Board notes that a VA Form 21-22, Appointment Of Veterans 
Service Organization As Claimant's Representative 
(VA Form 21-22), executed in August 1999 in favor of the 
American Legion, is included in the veteran's claims folder.  
Thereafter, in an April 2001 letter, an attorney stated that 
his firm would be assisting the veteran in the filing of a VA 
disability claim in the future.  No further correspondence 
has been received from this attorney.  The Board believes 
that, on remand, the matter of the veteran's representation 
should be clarified.  

For the above stated reasons, the Board is of the opinion 
that additional development is required.  Accordingly, the 
case is remanded for the following actions:  

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 are fully complied 
with and satisfied.  See, 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 1991 & 
Supp. 2001) and the implementing 
regulations published at 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  

2.  The veteran should be asked to 
clarify which service organization, or 
attorney, will be representing him in 
this appeal.

3.  The RO should request the VA Medical 
Center (VAMC) in Augusta, Georgia to 
furnish copies of previously unobtained 
records of treatment that the veteran has 
received at that medical facility since 
his discharge from active military duty

4.  Thereafter, the veteran's claims 
folder should be referred to the examiners 
who conducted the August 2000 and October 
2000 psychiatric evaluations (if 
unavailable to a board of two other 
psychiatrists) for an addendum.  The 
examiners should be asked to render an 
opinion as to whether it is as likely as 
not that the recently diagnosed anxiety 
disorder is related to the veteran's 
active military duty.  A complete rational 
for any opinion expressed should be 
included in the examination report.  Any 
additional testing or examination deemed 
necessary should be accomplished.

5.  Subsequently, the RO should 
re-adjudicate the issue of entitlement to 
service connection for a nervous disorder, 
to include PTSD.  If the benefit sought on 
appeal remains denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include the applicable law 
and regulations and a discussion of all 
relevant evidence received since the last 
SSOC.  An appropriate period of time 
should be allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  The veteran has the right to submit additional 
evidence and argument on the matter that the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2001) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.  



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  




